DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection Withdrawn
The rejection of claims 2, 7, 9-10, 14-16, 20-24, 52, 57-60, 64-65, and 72-73 under 35 U.S.C. 103 is withdrawn in view of applicants’ arguments.

	REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The pharmaceutical composition comprising SEQ ID NO: 1 and the excipients as recited in claim 1 and the method of use of the composition is novel and non-obvious.
The closet prior art is US 2012/0283179 A1 (hereinafter “the ‘179 publication”). ‘179 teaches a GLP-1 peptide composition comprising: Peptide (AVE0010) (which is a GLP-1 peptide): 0.1 mg - 0.4% and further that the composition comprises m-cresol, glycerol and L-methionine. ‘179 does not teach a composition comprising the peptide of SEQ ID NO: 1, and further the sequence of the instant peptide and the peptide of ‘179 are different and structurally different. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Claims 2, 7, 9-10, 14-16, 20-24, 52, 57-60, 64-65, and 72-73 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mercy Sabila whose telephone number is (571)272-2562. The examiner can normally be reached Monday - Friday 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MERCY H SABILA/Examiner, Art Unit 1654
/ARADHANA SASAN/Primary Examiner, Art Unit 1615